Citation Nr: 1737744	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for Valley Fever, characterized as coccidioidomycosis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for Valley Fever, characterized as coccidioidomycosis, and residuals thereof.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to a compensable rating for tonsillitis.

8.  Entitlement to special monthly pension benefits (SMP).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2017, this case was remanded by the Board for further development.  After further development, this case is ready for adjudication.  


FINDINGS OF FACT

1.  In a January 1974 rating decision, the claim of entitlement to service connection for an eye disorder was denied because his eye disorder was not caused by or related to service.

2.  The evidence added to the record since the January 1974 decision became final relates to an unestablished fact that is necessary to substantiate the Veteran's service connection claim.

3.  In a September 2007 rating decision, the claims of entitlement to service connection for a lumbar spine disorder and Valley Fever were denied because the Veteran's injuries was not caused by or related to service. 

4.  The evidence added to the record since the September 2007 decision became final relates to an unestablished fact that is necessary to substantiate the Veteran's service connection claims.

5.  It is at least as likely as not that the Veteran's lumbar spine disorder is related to active duty service.

6.  The Veteran does not have a current diagnosis of Valley Fever, characterized as coccidioidomycosis, and/or residuals thereof.

7.  The Veteran's eye disorder was not shown in service or for many years thereafter and is not related to service.

8.  There are no current manifestations of the Veteran's residuals of tonsillitis during the appellate period, and the Veteran's hoarseness and related symptoms are not residuals of his tonsillitis.

9.  The Veteran's vision is not impaired to the point that his corrected visual acuity is 5/200 or less in both eyes, or that his concentric contraction of the visual field to 5 degrees or less, and he is not in a nursing home.

10.  The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping himself ordinarily clean, nor is he unable to protect himself from the hazards and dangers of his daily environment.

11.  The Veteran is not so limited in his ability to function that he is housebound for purposes of VA regulations.


CONCLUSIONS OF LAW

1.  The January 1974 rating decision that denied the Veteran's claim for entitlement to service connection for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the January 1974 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an eye disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The September 2007 rating decision that denied the Veteran's claims for entitlement to service connection for a lumbar spine disorder and Valley Fever is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  As the evidence received subsequent to the September 2007 rating decision is new and material, the requirements to reopen the claims for entitlement to service connection for a lumbar spine disorder and Valley Fever have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

5.  The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for entitlement to service connection for Valley Fever, characterized as coccidioidomycosis, and residuals thereof have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

7.  The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

8.  The criteria for entitlement to a compensable rating for service-connected tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6599-6516 (2016).

9.  The criteria for SMP by reason of the need for regular aid and attendance of another person or by being housebound have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for a lumbar spine disorder, Valley Fever, and an eye disorder.  The Veteran's service connection claim for an eye disorder was previously denied by the RO in January 1974 on the basis that it was not related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Further, the Veteran's service connection claims for a lumbar spine disorder and Valley Fever were previously denied by the RO in September 2007 on the basis that they were not related to service.  He filed a valid notice of disagreement and the RO issues a statement of the case in April 2009.  However, the Veteran did not file a substantive appeal and the denial is final.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  

After a review of the evidence submitted since the January 1974 and September 2007 rating decisions became final, the Board determines that the claims should be reopened.  The evidence now includes opinions from VA examiners and new medical evidence which raises the possibility that his conditions are related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran's disorders and his active duty service.  Therefore, the claim should be reopened on this basis.


Service Connection

The Veteran is claiming entitlement to service connection for a back disorder, Valley Fever, and an eye disorder which he asserts are related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; and when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lumbar Spine Disorder

In this case, the Board determines that service connection should be granted.  

As a preliminary matter, both the Veteran's private medical records and service treatment records reflect that the Veteran sustained a gunshot wound to his back prior to his entrance into service.  As such, the evidence clearly and unmistakably demonstrates that the Veteran sustained a back injury prior to active service.  Therefore, the Veteran is not presumed to have entered this period of active duty service in sound condition.  See 38 U.S.C.A. §§ 1111, 1153 (2014); 38 C.F.R. §§ 3.304(b), 3.306.

Nevertheless, the evidence of record indicates that the Veteran's preexisting back disorder was aggravated by service.  Specifically, the Veteran's entrance examination reports that his spine was "normal" without any evidence of residuals from the gunshot injury.  Further, the service treatment records along with the credible testimony from the Veteran indicate that he sustained numerous injuries during service in 1971, including injuries from moving furniture and a motor vehicle accident, which aggravated his preexisting lumbar spine condition.  As a result of these in-service events, the Veteran was diagnosed with spondylolysis and sciatic nerve compression.  Additionally, the objective medical evidence includes an opinion from the Veteran's private physician who originally treated him for his gunshot wound, and he specifically states that the Veteran did not have a lumbar disc problem as a result of the gunshot wound.  Therefore, the board finds that his preexisting back disorder has been aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Finally, while there is some indication in the medical records that the aggravation to the Veteran's back disorder was due to the natural progression of the disease, there is no clear and unmistakable evidence that shows that this was the case.  Here, the Board notes that while the October 1972 VA examiner indicated that the Veteran had mild problems related to his back with only "minimal residuals" from his gunshot wound, the examiner did not offer any opinion as to the etiology of the Veteran's back symptoms.  In fact, there are no medical opinions discussing the etiology of the Veteran's back disorder.  Therefore, at the very least, VA has not rebutted the presumption of aggravation with clear and convincing proof that the Veteran's lumbar spine disorder was the result of natural progression of his gunshot injury.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a lumbar spine disorder should be granted.

Valley Fever and an Eye Disorder

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims for Valley Fever and an eye disorder should be denied.  

The Veteran's service treatment records indicate that the Veteran had numerous symptoms associated with allergies, cold, and asthma.  However, there is no indication that the Veteran was exposed to and/or contracted Valley Fever during active service.  Specifically, the Veteran's July 1972 separation examination and report of medical history are negative for any symptoms or residuals of Valley Fever, and only note that the Veteran had chronic colds since 1971.  His sinuses and EKG were all noted to be within normal limits on separation.  Additionally, with respect to an eye disorder, aside from refractive error, the service treatment records do not report any eye diagnosis or disorder during service.  

While the post-service medical evidence indicates that the Veteran tested positive for prior exposure to coccidiomycosis, there is no evidence that the Veteran had Valley Fever or residuals thereof during the period on appeal.  Specifically, after a thorough physical examination and detailed review of the medical and service treatment records, the March 2017 VA examiner opined that there is "no current objective or diagnostic test findings to render a diagnosis [of] Valley Fever."  Moreover, there is no objective medical evidence indicating that the Veteran's breathing problems, including asthma and COPD, are residuals of Valley Fever.  As service connection is not for application unless the evidence indicates that a current disability exists, service connection is not warranted for Valley Fever and/or residuals thereto.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The post service evidence does not reflect symptoms related to an eye disorder, other than a refractive error and astigmatism, for many years after the Veteran left active duty service.  Specifically, the first indication of an eye disorder was not until March 2017, where the VA examiner indicated that the Veteran had cataracts and a tear film deficiency in both eyes.  The Board also notes that while the Veteran has been diagnosed with a refractive error of the eyes and astigmatism, congenital or developmental defects, such as these are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2016).  Further, the objective medical evidence does not indicate that his refractive error or astigmatism have been aggravated by active service or his service-connected disabilities.  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of eye symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to an eye disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is insufficient to warrant service connection solely on this basis.  First, the Board notes that the Veteran only reported a history of symptoms such as blurry vision and poor eye sight as it relates to his refractive error - which as discussed does not constitute a disability for VA compensation purposes.  Secondly, the Veteran has not continuously complained of symptoms related to his current eye disorder which includes cataracts and dry eyes since service.  Thus, continuity of symptomatology has not been established by the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed eye disorder to active duty, despite his contentions to the contrary.  

In a March 2017 VA examination, the examiner conducted a thorough physical examination of the Veteran and his service treatment and medical records, and took a detailed medical history from the Veteran.  The Veteran complained of worsening vision without eye pain or double vision.  The examiner opined that the Veteran's eye disorders, diagnosed as cataracts, macular drusen left eye, and mild dry eyes, were not related to service and instead were due to the normal aging process.  

The Board notes that the Veteran has not offered any medical evidence, including private medical opinions, to support his assertions that his eye disorder is related to active service.

The Board also acknowledges the statements from the Veteran regarding the etiology of his eye disorder, which he asserts was caused by active duty service.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his eye disorder may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorder.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for an eye condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran is seeking a compensable rating for his service-connected tonsillitis, which he asserts is typically characterized as chronic hoarseness.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's tonsillitis has been rated as noncompensable by analogy under DC 6516 (addressing chronic laryngitis).  Tonsillitis is rated by analogy under the diagnostic codes for an unlisted disease of the nose and throat and stenosis of the larynx.  See 38 C.F.R. §4.20.  Under DC 6516, a compensable rating is warranted for hoarseness with inflammation of the cords or mucous membrane (10 percent); or, hoarseness with thickening of nodules of cords, polyps, submucous infiltration, or pre-malignancy changes on biopsy (30 percent).

Based upon the evidence of record, a compensable rating for tonsillitis is not warranted.  Specifically, at a January 2010 VA examination, the Veteran reported that his voice is intermittently hoarse and sometimes aphonic after a respiratory infection.  Upon examination, the examiner noted that the Veteran had mild atrophy of the left true vocal cord with some minor bowing on the left side.  However, no vocal cord inflammation, thickening of cord, nodules, polyps, or other lesions were observed.  

At a March 2017 VA examination, the VA examiner opined that while the Veteran had chronic hoarseness, it was separate condition and not related to his tonsillitis.  In support, he stated that his tonsillitis has resolved as "there are no current symptoms attributable to a tonsillitis condition" and that the Veteran has not had a case of tonsillitis within the last 10 years, and has not been treated with intermittent antibiotics in the last several years.  The examiner also indicated that the Veteran's posterior pharynx was totally normal with minimal tonsillar tissue and no evidence for tonsillar inflammation or infection. Moreover, inflammation of the vocal cords and/or mucus membrane, thickening of the cords, nodules, polyps, or submucus infiltration of the cords were specifically not observed.  

Therefore, a compensable rating under DC 6516 is not warranted.  No other diagnostic codes pertaining to the Veteran's tonsillitis are potentially applicable. 

The Board has also considered the Veteran's statements that his tonsillitis and residuals thereto cause significant hoarseness and interference with activities of daily living.  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his tonsillitis according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's tonsillitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms and limitations with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, given that the Veteran is seeking an increased rating for his tonsillitis, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in this case, while the Veteran is not working and receiving unemployment benefits, the record does not suggest and the Veteran does not specifically allege that his tonsillitis renders him unemployable.  As such, Rice is inapplicable in this case.

Special Monthly Pension

SMP benefits are payable to veterans of a period of war who need regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2014); 38 C.F.R. § 3.351(a)(1) (2016).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2016).  See 38 C.F.R. § 3.351(b), (c) (2016).

The criteria to be considered in establishing a factual need for aid and attendance include:
* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In this case, the evidence does not indicate that SMP is warranted based on the need for aid and attendance under 38 C.F.R. § 3.351 or 3.352.  First, the Veteran does not have a corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Specifically, while the March 2017 VA examiner indicated the presence of cataracts, none of his subsequent treatment indicated "blindness."  Therefore, while the Veteran's eyesight is both limited in terms of visual acuity and field of vision, he is not "blind or so nearly blind" to warrant SMP under 38 C.F.R. § 3.351(c)(1) (2016).

Additionally, while the Veteran was in a temporary rehabilitation facility as of March 2014 due to his lumbar surgery, the evidence also does not indicate that the Veteran was a patient in a nursing home because of mental and physical incapacity.  As a short-term rehabilitation facility is not a nursing home, SMP is not warranted on this basis.

Finally, the evidence does not indicate that a factual need for aid and attendance has been established under 38 C.F.R. § 3.352(a) (2016).  Specifically, at his VA examination in March 2017, the Veteran was able to walk 50 feet with a cane or walker, and longer distances with a wheelchair.  Further, he was able to self-propel his wheelchair, transfer from a sitting to standing position, feed, bathe, and use the bathroom without assistance.  Further, the Veteran was able to "travel in private vehicle to locations outside his rehab facility, or home once discharged."  

Moreover, throughout 2010 to 2017, he regularly appeared for scheduled medical evaluations.  At his most recent evaluation in March 2017, the Veteran appeared neat, clean, comfortable, and well-groomed.  Significantly, there was no indication that he relies upon another in order to sustain himself. 

While the Board would not dispute the fact that the Veteran has many problems he must address on a day to day basis, overall, the evidence does not indicate an inability by the Veteran to feed or dress himself, nor was there any demonstrated inability to maintain his own hygiene.  Finally, the evidence also does not indicate that assistance is required to protect him from the hazards and dangers of his daily environment.  Therefore, a factual need for aid and attendance under 38 C.F.R. § 3.352(a) has not been established.

Next, although SMP has not been established based on the need for aid and attendance, the Board has also considered whether SMP may be warranted on the basis of being housebound.  In this regard, SMP may be warranted under 38 U.S.C.A. § 1521(e) when the evidence shows that the veteran has a permanent and total disability (for pension purposes), and either: 
* He or she has additional disability or disabilities independently ratable at 60 percent or more, or, 
* By reason of disability or disabilities, he or she is permanently housebound but does not qualify for pension at the aid and attendance rate provided at 38 U.S.C.A. § 1521(d). 

A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2). 

The Board determines that the requirements for SMP based on housebound status have not been met.  As an initial matter, the record does not reflect any disability (including non-service connected) that is 100 percent disabling for pension purposes.  As such, the primary element of 38 U.S.C.A. § 1521(e), has been met. 

Additionally, for the reason discussed, the evidence does not indicate that the Veteran is "permanently housebound."  To the contrary, the Veteran is able to personally attend his medical evaluations, and other such activities.  Therefore, SMP is also not warranted on this basis. 

In considering this claim, the Board has also considered the Veteran's statements in support of his claim in detail.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMP for aid and attendance or based on housebound status.  However, SMP is based on his ability to live independently as determined by the clinical evidence of record, and his disorders are not the types of conditions he may provide competent evidence on questions of need for aid and attendance or housebound status.  See Layno, 6 Vet. App. at 470.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMP is evaluated, more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMP by reason of the need for regular aid and attendance of another person or by reason of being housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against his claim for entitlement to SMP, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, to the extent that the Veteran argued that the old VA examinations were inadequate, the Board notes that the Veteran was provided with new VA examinations per the Board's February 2017 remand instructions as discussed below.

Additionally, it is noted that this appeal was remanded by the Board in February 2017 in order to obtain outstanding medical records and a VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding medical records have been obtained.  Moreover, the Board notes that the Veteran's Social Security records were destroyed and unavailable.  Additionally, the Veteran was provided with VA examinations in March 2017.  Thus, the VA examination reports are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder, Valley Fever, and an eye disorder is granted, and the claims are reopened.

Service connection for a lumbar spine disorder is granted.  

Service connection for Valley Fever, characterized as coccidioidomycosis, and residuals thereof is denied.  

Service connection for an eye disorder is denied.  

Entitlement to a compensable rating for tonsillitis denied.

SMP by reason of the need for regular aid and attendance of another person or by being housebound is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


